Judgment creditor’s action to set aside the alleged fraudulent transfer of real property and to decree that the defendants hold the property as constructive trustees. Plaintiff filed a lis pendens. Upon motion of respondent Goldstein, the lis pendens was canceled upon his filing a bond in the amount of $7,500, but the court also directed that the bond be conditioned upon plaintiff’s establishing against the property a lien, which at the time of the filing of the lis pendens was superior to the interest of the defendant Goldstein in the property. Order modified on the law by striking from the first ordering paragraph everything following the words “ judgment herein ” down to and including the words “ in said property.” As thus modified, the order is affirmed, with ten dollars costs and disbursements to appellant. The order should have been limited to substituting the bond for the property. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.